DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "124" and "224" have both been used to designate “nano-bubbles”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "126" and "226" have both been used to designate a “mixer”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 224 and 226.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 124 and 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “configured to inject ozone gas***”) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the generic place holder is modified by “ozone injection system” which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Claims 2-16 are rejected here because the claims all depend, directly or indirectly, from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2008/0237141 (Kerfoot).
As concerns claim 1, Kerfoot discloses a fluid treatment system configured to treat a fluid stream, comprising: one or more fluid treatment tanks (treatment tanks are shown at 32, 44, and the examiner notes that the lagoon 34 and the desalinization tank at 48 are additionally reasonably interpreted as “treatment tanks”; 5one or more pipes in fluid connection with the one or more water treatment tanks (the piping is shown schematically in figure 2); and an ozone injection system 42 configured to inject ozone gas or an ozone-oxygen mixture gas into the fluid stream, wherein the ozone gas or ozone-oxygen mixture gas is injected as nano-bubbles or micro-bubbles sized so as to reduce friction in the fluid 10stream in the one or more pipes (see, at least 0008).
	As concerns claim 2, Kerfoot discloses the system of claim 1, wherein the ozone injection system introduces the ozone gas or ozone-oxygen mixture gas upstream of the one or more fluid treatment tanks (it is introduced upstream of the tank 48).
	As concerns claim 8, Kerfoot discloses the system of claim 1, wherein the ozone injection system is contained in whole or in part in a moveable container (see the table at 0152 denoting pallet-mounted and trailer-mounted systems).
	As concerns claim 9, Kerfoot discloses the system of claim 8, wherein the moveable container is a trailer (Id.).
	As concerns claim 10, Kerfoot discloses the system of claim 1, but lacks to expressly disclose wherein the ozone injection system is contained in whole or in part in two or move moveable containers or trailers, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to have the system include a plurality of containers or trailers,  as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05	
	As concerns claim 12, Kerfoot discloses the system of claim I, wherein the fluid stream is fracturing fluid for a hydrocarbon fracturing operation (see, at least the Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerfoot in view of US 2009/0107917 (Capehart).
As concerns claim 3, Kerfoot discloses the system of claim 1, but does not specifically disclose wherein the ozone injection system comprises a slipstream injection system configured to draw off a portion of the fluid stream for ozone gas or ozone-oxygen mixture gas injection. Nevertheless Capehart discloses an ozone injection system wherein the system comprises a slipstream injection system configured to draw off a portion of the fluid stream for ozone gas or ozone-oxygen mixture gas injection (from figure 1, note that a portion of the fluid stream is drawn off and recirculated at 314 and 302, and enables maintaining the desired oxidation reduction potential of the water being contacted by the ozone). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the slipstream injection system as a way to predictably maintain the desired ORP levels for the fluid stream.
As concerns claim 4, Capehart discloses the system of claim 1, wherein the ozone injection system injects a dose rate of ozone 20gas or ozone-oxygen mixture gas that varies over time (see, at least 0057, disclosing that different flows and pressures may be suitable or appropriate, such variation obviously affecting the dose rate of the ozone injection).
As concerns claim 5, Capehart discloses the system of claim 4, wherein the dose rate varies dynamically as the quality of the fluid stream changes based upon continuous monitoring of level of one or more contaminants in the fluid stream (as the ORP levels are continuously monitored, as disclosed, it would of course be obvious to monitor the changes especially as the flow and pressure may change as suitable conditions develop).
As concerns claim 6, Capehart discloses the system of claim 1, wherein the ozone injection system produces oxygen-depleted reject gas in the process of producing oxygen and/or ozone (the off-gas 402 is directed into a second filter and then directed as off-gas 404 for destruction, see 0047).
As concerns claim 11, Capehart discloses the system of claim 1, wherein the fluid stream is produced water from oil or gas wells (0019).
As concerns claim 16, Kerfoot discloses the system of claim 5, wherein the one or more contaminants comprise one or more of the following: inorganic salts, metals, organic compounds, emulsifiers, enhanced recovery operation agents, and petroleum hydrocarbons (see at least 0068).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerfoot in view of US 2012/0080374 A1 (Komor et al.).
	As concerns claim 13, Kerfoot discloses the system of claim 1, but lacks to expressly disclose the system further comprising a nitrogen nano-bubble delivery system, configured to inject nitrogen or nitrogen-rich gas into the fluid stream. Komor et al. discloses a fluid treatment system further comprising a nitrogen nano-bubble delivery system, configured to inject nitrogen or nitrogen-rich gas into the fluid stream (see, figure 1, note the water is subjected to nitrogen gas bubbled into the system following the ozone injection, and at 0020 discloses that the process strips off dissolved oxygen and any residual O3). It accordingly would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the nitrogen bubble delivery system into the system to obtain the predictable result of removing any residual ozone from the fluid stream.
	As concerns claim 14, Komor et al. discloses the system of claim 1, wherein nitrogen or nitrogen-rich gas is injected downstream 5of the one or more fluid treatment tanks (see figure 1, the nitrogen injector is at least downstream of the ozone contactor tank, reasonably construed as a “treatment tank”).
	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerfoot in view of US 5,527,465 (Dickerson). 
	As concerns claim 8, Kerfoot discloses the system of claim 1, but lacks to expressly disclose wherein the reject gas is directed to a separator for use as blanket gas; nevertheless, Dickerson discloses a fluid treatment system wherein a low turbulence flow of ozonated air forms a blanket above the waste water, and additionally teaches that the blanket serves to reduce erosion and odors associated with the contaminated fluids (see at least the Abstract). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use the reject gas for blanket gas prior to destruction to obtain the predictable result of reducing odors and erosion in the system, in view of the disclosure of Dickerson.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerfoot, as modified, and further in view of US 2001/0042708 A1 (Barnes).
As concerns claim 15, the combination discloses the system of claim 13, but lacks to disclose wherein said nitrogen nano-bubble delivery system comprises a manifold with one or more strainers and a mixer. Barnes discloses a fluid treatment system wherein said nitrogen nano-bubble delivery system comprises a manifold with one or more strainers and a mixer (see, 0024, 0026, strainers and mixers and turbulence inducing means break up laminar flow, break larger bubbles into smaller bubbles and help to dissipate the gas in the bubbles into the fluid). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the strainers and mixers (and other turbulence inducing elements) into the system to obtain the predictable result of increasing dispersion of the gas into the fluid and improving the fluid treatment system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,168,544 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, more narrowly drawn, obviously encompass the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679